CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK



                                                                                FILED IN
February 20, 2015                                                        14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
DAUCIE SCHINDLER                                                         3/26/2015 4:11:22 PM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
1201 FRANKLIN, 13TH FL                                                            Clerk
HOUSTOIN. TX 77002

Defendant’s Name: WILLIAM MARKS


Cause No: 1852393

Court: COUNTY CRIMINAL COURT AT LAW # 7

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 1/07/15
Sentence Imposed Date: 1/07/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: DAUCIE SCHINDLER
Motion for New Trial Filed: 2/03/15



Sincerely,



S. NORRIS

Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    SANDRA POWELL (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651